Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 18, 20-30 and 32-43 are allowed
	Claims 1-17, 19 and 31, stand canceled
Reasons for Allowance
3.	The Applicant’s amendment overcomes the obviousness rejection based on the most representative prior arts of reference to Kuznetsov (US 9,282,258) along with Reinpoldt) (US 2014/0028457) and Steinberg (US 2020/0249324) in lieu of PCT/IB2018/001156.
Kuznetsov discloses the Active Microwave Device (MD) scans the space with microwave reflected waves from a multitude of emitters 2, Fig.1 the measurements being repeated continuously Id. sequentially between reflected first and second boundaries allowing the generation of 3D microwave images, Col.3 Lin.38-56, hence being implicitly obvious that the same process is repeated between the second and third reflected intensities redundantly to the end of the scanning range, but he does not expressly teach about a degree of danger deriving from the possibility that the target person possesses a dangerous article based on the sequential reflection intensities differential between the first and second and of the second and third per the amended claim matter reciting; “determine a degree of danger relating to a possibility that the target person possesses a dangerous article, based on a difference between the first reflection intensity and the second reflection intensity and a difference between the second reflection intensity and the third reflection intensity.”
The secondary prior art to Reinpoldt (US 2014/0028457) closely teaches the “degree of danger” by scanning a target i.e., in a sequential pattern for a concealed object Par.[0030] by determining a probability of detection (Pd) Par.[0037],[0086], by emitting millimeter wave Par.[0148]-[0149] with high probability of detection and ranking the level of danger of the target automatically or by human analysis by analyzing the contrast changes of the received intensity levels by computing a “threat level” in reference to a predetermined degree of contrast e.g., the contrast being obviated by a difference in intensity at different points of the image, per Par.[0177]-[0179] and Steinberg teaches about a scanning mechanism rotating the emitter to radiate in a fan shaped pattern, Fig.1A, e.g., plurality of scans of a field of view, Fig.15.
However, the amended claims disclose a system comprising a first device with a primary screening area and a second device with a secondary screening area different from the primary screening area, wherein each of the first device and the second device separately comprise an antenna, processor circuitry, where the two independent detection systems while performing similar functions are differentiated by the second device being triggered by a degree of danger determined at the first device within a primary screening area and upon communicating to the second device initiating a secondary screening in a different area from the primary screening area. These functional limitations are not taught by any of the identified referenced art.
A new search has been conducted without revealing other prior art closely representing the amended claims.
Conclusion
4.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/